DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 October 2020 has been entered.
 
Allowable Subject Matter
2.	Claims 1-20 (renumbered as claims 1-20) are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-20 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 8-13) filed on 21 October 2020.    
In addition to Applicant’s remarks filed on 21 October 2020, neither Foladare nor Bheemanna, either alone or in combination, anticipates or renders obvious the uniquely distinct features of “receiving, at the system, message data that includes a group identifier that corresponds with a plurality of client devices; transmitting message data to a pager module, the message data comprising at least a group identifier that identifies a message category associated with the message data, the pager module being communicatively coupled to a client device from among the plurality of client device; causing display of a notification at the client device, the notification including a presentation of the group identifier that identifies the message category, the presentation of the group identifier based on one or more attributes of the message category.” as recited in claim 1 and similarly recited in claims 8 and 15, over any of the prior art of record, alone or in combination.  Claims 2-7 depend on claim 1, claims 9-14 depend on claim 8, and claims 16-20 depend on claim 15, and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645